[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Beasley, Slip Opinion No. 2018-Ohio-16.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                            SLIP OPINION NO. 2018-OHIO-16
             THE STATE OF OHIO, APPELLEE, v. BEASLEY, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Beasley, Slip Opinion No. 2018-Ohio-16.]
Criminal law—No-contest pleas—Crim.R. 11—Trial court abused discretion in
        adopting blanket policy of refusing no-contest pleas—Defendant’s failure
        to enter no-contest plea on record does not constitute waiver of claim of
        error when trial court informed defendant that it would not accept any plea
        of no contest—Defendant’s conviction reversed and cause remanded for
        entry of new plea.
      (No. 2016-1020—Submitted May 16, 2017—Decided January 4, 2018.)
               APPEAL from the Court of Appeals for Hamilton County,
                             No. C-150431, 2016-Ohio-1603.
                               _______________________
        FRENCH, J.
        {¶ 1} Defendant-appellant, Andrea Beasley, appeals the judgment of the
First District Court of Appeals, which concluded that Beasley forfeited her right to
                             SUPREME COURT OF OHIO




challenge the trial court’s policy of refusing to accept no-contest pleas. We agree
with the court of appeals that the trial court erred by adhering to such an arbitrary
policy. But we also conclude that Beasley preserved the error for appeal. For the
reasons below, we reverse the judgment of the court of appeals and remand the
matter to the trial court to allow Beasley to enter a new plea in accordance with
Crim.R. 11.
                   FACTS AND PROCEDURAL HISTORY
       {¶ 2} A Hamilton County grand jury indicted Beasley for possession of
cocaine discovered during a traffic stop. Beasley filed a motion to suppress
evidence of the cocaine on the grounds that the stop and search of her vehicle
violated both the United States and Ohio Constitutions. Following a hearing, the
trial court denied the motion.
       {¶ 3} On the day of trial, Beasley and her attorney appeared before the trial
court judge to enter her plea, with the prosecutor present. Before entering her plea,
Beasley’s attorney summarized on the record an earlier discussion that took place
between the judge, prosecutor, and Beasley’s attorney in the judge’s chambers:


               Judge, we had a conversation in chambers. My client wishes
       to plead no contest. But as this Court explained, the Court has a
       blanket policy [of] not accepting no contest pleas, and the Court will
       only accept a [plea of] guilty or not guilty.
               The State has agreed to allow her to plead no contest, and we
       discussed the fact that my client wants to plead no contest to
       preserve her right to appeal the motion to suppress that was denied.
       But the Court reiterated that it has a policy of not accepting no
       contest pleas under any circumstances.
               She does not dispute the facts of the case. But in light of her
       options, she wants to enter the plea.




                                          2
                                 January Term, 2018




       {¶ 4} The judge responded, “I see what you’re saying. Okay. All right.
Anything from the State regarding that?”
       {¶ 5} The prosecutor replied, “No, judge.”
       {¶ 6} After ascertaining that Beasley understood the effects of her plea and
that she made a knowing, intelligent, and voluntary waiver of her constitutional
rights, the court accepted Beasley’s guilty plea. The court then sentenced Beasley
to three years of community control.
       {¶ 7} On appeal to the First District Court of Appeals, Beasley argued in
her sole assignment of error that the trial court abused its discretion by refusing to
accept no-contest pleas and prejudiced Beasley by forcing her to waive an appeal
of the motion-to-suppress ruling. The First District agreed with Beasley that the
trial court erred in adopting a blanket policy of refusing to accept no-contest pleas.
The court found, however, that Beasley did not preserve the error for appeal. The
court concluded that Beasley should have entered her no-contest plea and then had
the trial court refuse to accept the plea on the record.
       {¶ 8} Judge (now Justice) Fischer dissented. Judge Fischer noted that
Beasley’s counsel stated twice on the record that his client wished to plead no
contest to preserve her right to appeal the trial court’s denial of her motion to
suppress. Judge Fischer concluded that there was “no valid reason to require
Beasley to enter a no-contest plea on the record when it is clear that doing so would
have been futile.” 2016-Ohio-1603 at ¶ 19 (Fischer, P.J., dissenting).
       {¶ 9} We accepted Beasley’s appeal on the following proposition of law:
“A trial counsel’s unrefuted proffer summarizing an unrecorded conference is
sufficient to preserve an error for appeal.”
                                     ANALYSIS
       {¶ 10} We begin by addressing whether the trial court erred by adopting a
blanket policy of not accepting no-contest pleas, an issue of first impression in this




                                           3
                             SUPREME COURT OF OHIO




court. We conclude that a trial court abuses its discretion when it rejects a no-
contest plea as a matter of course without considering the facts and circumstances
of the case.
        {¶ 11} A guilty plea is a complete admission of guilt. Crim.R. 11(B)(1). In
contrast, a plea of no contest is not an admission of guilt but “an admission of the
truth of the facts alleged in the indictment, information, or complaint.” Crim.R.
11(B)(2). A trial court has discretion to accept or reject a no-contest plea. See
Crim.R. 11(A) (defendant may plead no contest with the consent of the court). The
court’s decision will not be reversed absent an abuse of discretion. See State v.
Jenkins, 15 Ohio St. 3d 164, 223, 473 N.E.2d 264 (1984).
        {¶ 12} We have defined an abuse of discretion as conduct that is
unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d
217, 219, 450 N.E.2d 1140 (1983). And an “arbitrary” decision is one made
“without consideration of or regard for facts [or] circumstances.” Black’s Law
Dictionary 125 (10th Ed.2014). See also Dayton ex rel. Scandrick v. McGee, 67
Ohio St. 2d 356, 359, 423 N.E.2d 1095 (1981), quoting Black’s Law Dictionary 96
(5th Ed.1979) (“arbitrary” means “ ‘without adequate determining principle; * * *
not governed by any fixed rules or standard’ ”).
        {¶ 13} The record here establishes that the trial court had a blanket policy
of not accepting no-contest pleas. In other words, the court rejected any and all no-
contest pleas as a matter of course without any consideration of the facts or
circumstances of each case. We conclude that the court’s adherence to such an
arbitrary policy constitutes an abuse of discretion. Accord State v. Carter, 124 Ohio
App.3d 423, 427-429, 706 N.E.2d 409 (2d Dist.1997); State v. Graves, 10th Dist.
No. 98AP-272, 1998 WL 808356, *3-4 (Nov. 19, 1998).
        {¶ 14} Having found that the trial court erred in refusing to accept a no-
contest plea from Beasley, we next address whether Beasley adequately preserved
that error for appeal.




                                         4
                                 January Term, 2018




        {¶ 15} A plea of no contest does not preclude a defendant from asserting
upon appeal that the trial court prejudicially erred in ruling on a pretrial motion,
including a motion to suppress evidence. Crim.R. 12(I). A valid guilty plea by a
counseled defendant, however, generally waives the right to appeal all prior
nonjurisdictional defects, including the denial of a motion to suppress. See State v.
Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 78; State v.
Obermiller, 147 Ohio St. 3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 56.
        {¶ 16} Here, Beasley entered a guilty plea. In this case, however, Beasley’s
guilty plea did not amount to a waiver. Beasley’s attorney stated in open court that
Beasley “wants to plead no contest to preserve her right to appeal the motion to
suppress that was denied.” Counsel also stated on the record that Beasley could not
plead no contest because “the Court has a blanket policy [of] not accepting no
contest pleas, and the Court will only accept a [plea of] guilty or not guilty.” The
court did not contest counsel’s characterization of its policy. In fact, the court
implicitly agreed by responding, “I see what you’re saying. Okay. All right.”
Beasley, through counsel, clearly stated on the record that she wished to enter a
plea of no contest. But the court’s policy left her with no choice but to enter a guilty
plea. There was no reason to require Beasley to enter a no-contest plea after the
trial court acknowledged on the record that it would have summarily rejected that
plea.
                                  CONCLUSION
        {¶ 17} We conclude that the trial court erred in adopting a blanket policy of
refusing to accept no-contest pleas and that Beasley preserved that error for appeal.
We reverse the court of appeals’ judgment and remand the matter to the trial court
to allow Beasley to enter a new plea in accordance with Crim.R. 11.
                                                                   Judgment reversed
                                                                 and cause remanded.
        O’DONNELL, KENNEDY, O’NEILL, RINGLAND, and DEWINE, JJ., concur.




                                           5
                           SUPREME COURT OF OHIO




       O’CONNOR, C.J., concurs in judgment only.
       ROBERT P. RINGLAND, J., of the Twelfth Appellate District, sitting for
FISCHER, J.
                             _________________
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M.
Donovan, Assistant Prosecuting Attorney, for appellee.
       Raymond T. Faller, Hamilton County Public Defender, and Joshua A.
Thompson, Assistant Public Defender, for appellant.
                             _________________




                                       6